Exhibit 10.19

EXECUTION VERSION

AMENDMENT NO. 3 TO SENIOR

SECURED TERM LOAN CREDIT AGREEMENT

This AMENDMENT NO. 3 (this “Amendment) with respect to the Senior Secured Term
Loan Credit Agreement, dated as of May 10, 2012 (as amended by Amendment No. 1,
dated as of February 13, 2013, Amendment No. 2 dated as of March 15, 2013, and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), is made as of October 9, 2013, among THL CREDIT,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time party to the Credit
Agreement as lenders (the “Lenders”), ING CAPITAL LLC, as administrative agent
for the Lenders under the Credit Agreement (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and THL CREDIT
HOLDINGS, INC., a Delaware corporation (“THLH”), THL CORPORATE FINANCE LLC, a
Delaware limited liability company (“THLFL”), THL CORPORATE FINANCE, INC., a
Delaware corporation (“THLFI”), THL CREDIT YP HOLDINGS LLC, a Delaware limited
liability company (“THLYPL”), THL CREDIT YP HOLDINGS INC., a Delaware
corporation (“THLYPI”) and THL CREDIT AIM MEDIA HOLDINGS INC., a Delaware
corporation (“THLAIM”, and together with THLH, THLFL, THLFI, THLYPL and THLYPI,
the “Subsidiary Guarantors”, and together with the Borrower, the “Obligors”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Credit Agreement (as amended hereby).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION I AMENDMENT TO CREDIT AGREEMENT

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

(a) The definition of “Revolving Indebtedness” in Section 1.01 is hereby amended
by deleting the phrase “Existing Revolving Credit Agreement” in each instance it
is used and replacing it in each such instance with the phrase “Revolving Credit
Facility”.

(b) Section 5.08(c)(iv) is hereby amended by (i) deleting the phrase “that is
not a Noteless Assigned Loan” from the second line, and (ii) inserting the
phrase “(or, in the case of a Noteless Assigned Loan (as defined in
Section 5.13), cause the interest owned by such



--------------------------------------------------------------------------------

Financing Subsidiary to be evidenced by separate assignment documentation
contemplated by paragraph 1(b) of Schedule 1.01(d) in the name of such Financing
Subsidiary) after the phrase “beneficially owned by the Financing Subsidiary”.

(c) Section 5.08(c)(v) is hereby amended by deleting clause (3) therein in its
entirety and replacing it with the following:

(3) within four (4) Business Days after receipt of such funds, such Obligor
acting in its capacity as agent or administrative agent shall distribute any
such funds belonging to any Obligor to the Custodian Account (provided that if
any distribution referred to in this clause (c) is not permitted by applicable
bankruptcy law to be made within such four-Business Day period as a result of
the bankruptcy of the underlying borrower, such Obligor shall use commercially
reasonable efforts to obtain permission to make such distribution and shall make
such distribution as soon as legally permitted to do so);

(d) Section 5.08(c)(vi) is hereby amended by adding the following before the
word “and” at the end of such section:

provided, further, that solely in the case of Portfolio Investments in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing: (a) the Borrower shall have up to 10
Business Days following the acquisition of a Portfolio Investment to deliver an
original promissory note with respect to such Portfolio Investment to the
Collateral Agent or Custodian; and (b) the Borrower shall have up to 20 Business
Days to return, transfer, assign or exchange any promissory note with respect to
a Portfolio Investment in order to have new or additional notes issued in
connection with the syndication, sale, transfer, assignment or exchange of a
portion of such Portfolio Investment;

(e) The definition of “Noteless Assigned Loan” in Section 5.13 is hereby amended
by adding the following at the end of such definition:

provided that, any portion of the Collateral Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Collateral Base Certificate.

(f) The definition of “Restructured Investment” in Section 5.13 is hereby
deleted in its entirety and replaced with the following:

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled

 

2



--------------------------------------------------------------------------------

debt amortization, in each case such that the remaining weighted average life of
such Portfolio Investment is extended by more than 20% and (ii) the reason for
such amendment, deferral or waiver is related to the deterioration of the credit
profile of the underlying borrower such that, in the absence of such amendment,
deferral or waiver, it is reasonably expected by the Borrower that such
underlying borrower either (x) will not be able to make any such previously
required scheduled debt amortization payment or (y) is anticipated to incur a
breach of a material financial covenant.

(g) Paragraph 1(a) of Schedule 1.01(d) is hereby deleted in its entirety and
replaced with the following:

(a) if a debt investment other than a Noteless Assigned Loan, (x) such Portfolio
Investment is evidenced by an original promissory note registered in the name of
an Obligor and delivered to the Custodian or the Collateral Agent and (y) all
documentation evidencing or otherwise relating to such Portfolio Investment has
been duly authorized and executed, is in full force and effect and is the legal,
binding and enforceable obligation of the parties thereto and copies thereof
(and in the case of the promissory note, the original) have been delivered to
the Custodian or the Collateral Agent; provided, that with respect to clause
(x) above and solely in the case of Portfolio Investments in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing (a) the Borrower shall have up to 10
Business Days following the acquisition of a Portfolio Investment to deliver an
original promissory note with respect to such Portfolio Investment to the
Custodian or the Collateral Agent; and (b) as a result of the syndication, sale,
transfer, assignment or exchange of a portion of a Portfolio Investment the
Borrower shall have up to 20 Business Days to return, transfer, assign or
exchange any promissory note with respect to such Portfolio Investment and
deliver new or additional promissory notes to the Custodian or the Collateral
Agent as required above (each an “Undelivered Note”) (it being understood that
during the time periods in clauses (a) and (b) above only the portion of such
Portfolio Investment that has not been syndicated, sold, transferred, assigned
or exchanged shall satisfy the criteria specified in paragraph 1(a)(x)),
provided, further that (i) any portion of the Collateral Base that consists of
an Eligible Portfolio Investment that is an Undelivered Note shall be identified
as such in any Collateral Base Certificate and (ii) at no time may the aggregate
amount of Undelivered Notes included in the Collateral Base constitute more than
10% of the Portfolio Investments included in the Collateral Base.

(h) Paragraph 8 of Schedule 1.01(d) is hereby amended by adding the following
after the words “the Collateral Agent is holding” and before the words “the
documents evidencing” in clause (y):

(but only to the extent required to be delivered pursuant to paragraph 1)

 

3



--------------------------------------------------------------------------------

SECTION II MISCELLANEOUS

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Effective Date”) on which the Borrower and each
Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

(1) Executed Counterparts. From each party hereto either (1) a counterpart of
this Amendment signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic mail of a signed signature page to this
Amendment) that such party has signed a counterpart of this Amendment.

(2) Guarantee and Security Agreement. The Amendment No. 2, dated as of the date
hereof, with respect to the Amended and Restated Guarantee, Pledge and Security
Agreement, dated as of May 10, 2012 (as amended by Amendment No. 1, dated as of
March 15, 2013 and Amendment No. 2, dated as of the date hereof (the “Amended
Security Agreement”), among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the administrative agent under the Revolving Credit
Facility, each holder (or a representative, agent or trustee therefor) from time
to time of any Secured Longer-Term Indebtedness, if any, and the Collateral
Agent, duly executed and delivered by each of the parties thereto.

(3) Revolving Credit Amendment No. 4. The Amendment No. 4, dated as of the date
hereof, with respect to the Senior Secured Revolving Credit Agreement, dated as
of March 11, 2011 (as amended by Amendment No. 1, dated as of May 10, 2012,
Amendment No. 2, dated as of February 13, 2013, Amendment No. 3, dated as of
March 15, 2013, and Amendment No. 4, dated as of the date hereof), among the
Borrower, the Subsidiary Guarantors, the lenders party thereto and the Revolving
Administrative Agent, duly executed and delivered by each of the parties
thereto.

(b) Default. No Default or Event of Default shall have occurred and be
continuing under this Amendment or under any Material Indebtedness immediately
before and after giving effect to the Amendment, any incurrence of Indebtedness
under the Credit Agreement and the use of the proceeds thereof on a pro forma
basis.

(c) Financial Covenants. The Borrower is in pro forma compliance with each of
the covenants set forth in Section 6.07 of the Credit Agreement at the time of
the Effective Date.

(d) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Effective Date and after giving
effect to this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Subsidiary Guarantor party hereto, and constitutes a legal,
valid and binding obligation of the Borrower and each Subsidiary Guarantor party
hereto enforceable in accordance with its terms. The Credit Agreement, as
amended by the Amendment, constitutes the legal, valid and binding obligation of
the Borrower enforceable in accordance with its respective terms.

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.6. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by reference
with respect to Section II.

2.7. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantors under the
Credit Agreement or any other Loan Document, and, except as

 

5



--------------------------------------------------------------------------------

expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

2.8. Consent and Affirmation

Without limiting the generality of the foregoing, by its execution hereof, each
of the Borrower and the Subsidiary Guarantors hereby to the extent applicable as
of the Effective Date (a) consents to this Amendment and the transactions
contemplated hereby, (b) agrees that the Amended Security Agreement and each of
the Security Documents is in full force and effect, (c) confirms its guarantee
(solely in the case of the Subsidiary Guarantors) and affirms its obligations
under the Amended Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Amended Security Agreement), and (d) acknowledges and affirms that such
guarantee and/or grant is in full force and effect in respect of, and to secure,
the Secured Obligations (as defined in the Amended Security Agreement).

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

THL CREDIT, INC., as Borrower By:   /s/ Terrence W. Olson Name:   Terrence W.
Olson Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

THL CREDIT HOLDINGS, INC., as Subsidiary Guarantor By:   /s/ Terrence W. Olson
Name:   Terrence W. Olson Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

THL CORPORATE FINANCE, INC., as Subsidiary Guarantor By:   /s/ Terrence W. Olson
Name:   Terrence W. Olson Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

THL CORPORATE FINANCE LLC, as Subsidiary Guarantor By:   /s/ Terrence W. Olson
Name:   Terrence W. Olson Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

THL CREDIT YP HOLDINGS LLC, as Subsidiary Guarantor By:   /s/ Terrence W. Olson
Name:   Terrence W. Olson Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

THL CREDIT YP HOLDINGS INC., as Subsidiary Guarantor By:   /s/ Terrence W. Olson
Name:   Terrence W. Olson Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

THL CREDIT AIM MEDIA HOLDINGS INC., as Subsidiary Guarantor By:   /s/ Terrence
W. Olson Name:   Terrence W. Olson Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and a Lender By:   /s/ Patrick Frisch
Name:   Patrick Frisch Title:   Managing Director

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

ONEWEST BANK, FSB, as a Lender By:   /s/ David Ligon Name:   David Ligon Title:
  Executive Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:   /s/ Brandon L. Feitelson Name:   Brandon
L. Feitelson Title:   Senior Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:   /s/ Joseph L. Sooter, Jr. Name:   Joseph
L. Sooter, Jr. Title:   Senior Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

EVERBANK COMMERCIAL FINANCE, INC., as a Lender By:   /s/ S. Scott Gates Name:  
S. Scott Gates Title:   Managing Director

 

[Signature Page to Amendment No. 3]